 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                          NO. CR18-089 RSM
11                              Plaintiff
12                         v.
                                                         PRELIMINARY
13
      JASON JOHN FUHR,                                   ORDER OF FORFEITURE
14
                                Defendant.
15
16
17
18          THIS MATTER comes before the Court on the Unties States’ Motion for Entry of
19 a Preliminary Order of Forfeiture (“Motion”) seeking to forfeit, to the United States,
20 Defendant Jason John Fuhr’s interest in the following property:
21          1.       One black CZ, model 75 P-07, 9mm caliber pistol, bearing serial number
                     B208156; and,
22
            2.       Approximately 15 rounds of 9mm caliber ammunition.
23
24          The Court, having reviewed the United States’ Motion, as well as the other papers
25 and pleadings filed in this matter, hereby FINDS entry of a Preliminary Order of Forfeiture
26 is appropriate because:
27          •        The above-identified firearm and ammunition are forfeitable pursuant to
28                   18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), as they were involved in

     Preliminary Order of Forfeiture - 1                                 UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     U.S. v. Fuhr, CR18-089-RSM                                           SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
 1                    Possession of a Stolen Firearm, in violation of 18 U.S.C. § 922(j), to which
 2                    the Defendant has entered a plea of guilty; and,
 3           •        In the plea agreement he entered on September 19, 2018, the Defendant
 4                    agreed to forfeit the above-identified firearm and ammunition pursuant to
 5                    18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c) (Dkt. No. 31, ¶ 8).
 6
 7           NOW, THEREFORE, THE COURT ORDERS:
 8           1.       Pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c), and his plea
 9 agreement, the Defendant’s interest in the above-identified firearm and ammunition is
10 fully and finally forfeited, in its entirety, to the United States;
11           2.       Pursuant to Federal Rule of Criminal Procedure (“Fed. R. Crim. P.”)
12 32.2(b)(4)(A)–(B), this Preliminary Order will be final as to Defendant at the time he is
13 sentenced; it will be made part of the sentence; and, it will be included in the judgment;
14           3.       The Bureau of Alcohol, Tobacco, Firearms, and Explosives, and/or its
15 authorized agents or representatives, shall maintain the firearm and ammunition in its
16 custody and control until further order of this Court;
17           4.       Pursuant to Fed. R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n), the United
18 States shall publish notice of this Preliminary Order and its intent to dispose of the
19 firearms and associated ammunition as permitted by governing law. The notice shall be
20 posted on an official government website - currently www.forfeiture.gov - for at least
21 thirty (30) days. For any person known to have alleged an interest in the property, the
22 United States shall also, to the extent possible, provide direct written notice to that
23 person. The notice shall state that any person, other than Defendant, who has or claims a
24 legal interest in the property must file a petition with the Court within sixty (60) days of
25 the first day of publication of the notice (which is thirty (30) days from the last day of
26 publication), or within thirty (30) days of receipt of direct written notice, whichever is
27 earlier. The notice shall advise all interested persons that the petition:
28

      Preliminary Order of Forfeiture - 2                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      U.S. v. Fuhr, CR18-089-RSM                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
 1                   a. shall be for a hearing to adjudicate the validity of the petitioner’s
                        alleged interest in the property;
 2
                     b. shall be signed by the petitioner under penalty of perjury; and,
 3
                     c. shall set forth the nature and extent of the petitioner’s right, title or
 4                      interest in the property, as well as any facts supporting the petitioner’s
 5                      claim and the specific relief sought.
 6          5.       If no third-party petition is filed within the allowable time period, the
 7 United States shall have clear title to the firearms and associated ammunition, and this
 8 Preliminary Order shall become the Final Order of Forfeiture as provided by Fed. R.
 9 Crim. P. 32.2(c)(2);
10       6.      If a third-party petition is filed, upon a showing that discovery is necessary
11 to resolve factual issues its presents, discovery may be conducted in accord with the
12 Federal Rules of Civil Procedure before any hearing is conducted on the petition.
13 Following adjudication of any third-party petitions, the Court will enter a Final Order of
14 Forfeiture, pursuant to Fed. R. Crim. P. 32.2(c)(2) and 21 U.S.C. § 853(n), reflecting that
15 adjudication; and,
16        7.     The Court will retain jurisdiction for the purpose of enforcing this
17 Preliminary Order, adjudicating any third-party petitions, entering a Final Order of
18 Forfeiture, and amending the Preliminary Order or Final Order as necessary pursuant to
19 Federal Rule of Criminal Procedure 32.2(e).
20       IT IS SO ORDERED.
21
            DATED this 15th day of April, 2019.
22
23
24
25                                                A
                                                  RICARDO S. MARTINEZ
26                                                UNITED STATES DISTRICT JUDGE
27
28

     Preliminary Order of Forfeiture - 3                                     UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     U.S. v. Fuhr, CR18-089-RSM                                               SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
 1
 2 Presented by:
 3
 4
    /s Michelle Jensen
 5 MICHELLE JENSEN
 6 Assistant United States Attorney
   United States Attorney’s Office
 7 700 Stewart Street, Suite 5220
 8 Seattle, WA 98101
   (206) 553-2242
 9 Michelle.Jensen@usdoj.gov
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Preliminary Order of Forfeiture - 4    UNITED STATES ATTORNEY
                                           700 STEWART STREET, SUITE 5220
     U.S. v. Fuhr, CR18-089-RSM              SEATTLE, WASHINGTON 98101
                                                   (206) 553-7970
